In a neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding and disposition of the Family Court, Rockland County (Warren, J.), dated November 21, 2008, which, after fact-finding and dispositional hearings, found that she neglected the subject child and, inter alia, placed the child with the father.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
At all six court appearances scheduled for a fact-finding hearing, the mother requested an adjournment, citing unsubstantiated medical issues, as well as personal issues, and a need for more time to prepare her case. The Family Court granted several of the mother’s adjournment requests, extending the case from March to August 2008, but declined to grant another adjournment on August 14, 2008. Under the circumstances of this case, the Family Court’s decision to deny the mother’s request for another adjournment was not an improvident exercise of discretion (see Matter of Steven B., 6 NY3d 888, 889 [2006]; Matter of Holmes v Glover, 68 AD3d 868, 869 [2009]; Diamond v Diamante, 57 AD3d 826, 827-828 [2008]; Matter of Paulino v Camacho, 36 AD3d 821, 822 [2007]). Dillon, J.P., Balkin, Lott and Sgroi, JJ., concur.,